DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 1/27/2021.
The claims 1-6, 13, 17, 20, and 24 have been amended. Claims 21-22 have been cancelled.    
In view of amendments, the Objection to the Drawings have been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/27/2021, with respect to Claims 1-20 and 23-25 have been fully considered and are persuasive in view of the amendments.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 and 23-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A case for a servo having a rotatable output shaft, the case comprising: at least a partial interior volume or enclosure for enclosing at least a portion of the servo; a front end having a front face comprising an aperture; a front rotatable disc located at the front end, the front rotatable disc comprising a front portion having a front face, the front rotatable disc configured to directly or indirectly functionally engage the output shaft and to be rotated thereby; and a front bushing track located at the front end proximate the front face of the front end, wherein the front rotatable disc is seated for rotation in the front bushing track, and wherein at least a portion of the front portion of the front rotatable disc is located within, and extends through, the aperture and at least a portion of the front face of the rotatable disc projects out from the front face of the front end.”
Claim 23: “A case for a servo having a rotatable output shaft, the case comprising: at least a partial interior volume or enclosure for enclosing at least a portion of the servo; a front end having a front face comprising an aperture; a front rotatable disc located at the front end, the front rotatable disc configured to directly or indirectly functionally engage the output shaft and to be rotated thereby; and a front bushing track located at the front end proximate the front face; wherein at least a rear portion of the front rotatable disc is seated for rotation in the front bushing track; and wherein at least a portion of a front portion of the front rotatable disc, and thus at least a portion of a front face of the front portion, extends through the aperture in the front face of the front end, and projects out from the front face of the front end.”
Claim 24: “A case for a servo having a rotatable output shaft, the case comprising: at least a partial interior volume or enclosure for enclosing at least a portion of the servo; a front end having a front face; and a front rotatable disc located at the front end, at least a portion of the front rotatable disc projecting out from the front face of the front end, the front rotatable disc configured to directly or indirectly functionally engage the output shaft and to be rotated thereby; and wherein when at least a portion of the servo is enclosed by the case, the front rotatable disc is directly or indirectly functionally engaged with the output shaft, and when the servo is actuated to rotate the output shaft, the output shaft drives the front rotatable disc to rotate.”
Claim 25: “A case for a servo having a rotatable output shaft, the case comprising: at least a partial interior volume or enclosure for enclosing at least a portion of the servo; a front end having a front face comprising an aperture; and a front rotatable disc located at the front end, the front rotatable disc configured to directly or indirectly functionally engage the output shaft and to be rotated thereby; wherein at least a portion of a front portion of the front rotatable disc, and thus at least a portion of a front face of the front portion, extends through the aperture in the front face of the front end, and projects out from the front face of the front end, and wherein the at least partial interior volume or enclosure in the bottom portion has formed therein means for fitting and guiding power and control wires of the servo to the outside of the case.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-20 and 23-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winterer et al. (US 2016/0006315) teaches an electromechanical drive device having a case for a motor, the motor seated partially outside the case.
Yamamoto et al. (US 2014/0097716) teaches an electric motor being set inside a casing structure, with an oil seal used to separate the internal space from the external space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832